DETAILED ACTION
Notice to Applicant
In response to the communication received on 11/01/2021, the following is a second Non-Final Office Action for Application No. 16114197.  

Status of Claims
Claims 1-9 and 16-20 are pending.
Claims 10-15 are withdrawn. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 102 rejection and hence the 35 U.S.C. 102 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection:  a §103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (US 20170245806 A1) hereinafter referred to as Elhawary in view of Angell et al. (US 20090070163 A1) hereinafter referred to as Angell.  

Elhawary teaches:
Claim 1. A system for improving worker task performance safety, the system comprising: 
at least one transceiver; at least one processor communicatively coupled to the transceiver; at least one memory communicatively coupled to the at least one processor, comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to (¶0035 In some embodiments, a system may be provided for ensuring the safety of workers in an environment comprising a first wearable device having a first and second communication interface, a plurality of secondary devices each containing an environmental sensor and a transmitter for transmitting a wireless signal containing environmental data, a server, and a database associated with the server. ¶0190 The method initially confirms (7000) that an actual physical posture or movement of a user wearing the wearable device 4010 corresponds to a known physical posture or movement, captures an initial state of all sensors, and begins to receive (7010), at a processor, a first signal from a wearable device 4010, the signal indicative of physical characteristics of the wearable device 4010 over time.): 
receive worker specific sensor data at the at least one transceiver; identify both a task and at least one worker movement based on the received worker specific sensor data; retrieve at least one task threshold parameter associated with the identified task and ergometric data for a worker related to the identified task (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single ; 
generate at least one worker specific task parameter based on the received worker specific sensor data (¶0081 the data from the back sensor 190b may be monitored to determine when a worker's back has bent over a certain amount. This information may be coupled with data from the wrist sensor 190a to increase accuracy. While the method is described with respect to a lifting task, it will be understood that the task may be any number of physical tasks, such as a known sequence of motions for assembling a device or a specific task such as rebar assembly within the construction industry.); 
compare the at least one task threshold parameter with the at least one worker specific task parameter;compare the at least one worker movement with the ergometric data for the worker related to the identified task (¶0020 The computing device may further provide calibration methods for comparing an orientation of the wearable device to an expected orientation in order to properly calibrate the device prior to or during the detection of physical activity. ¶0136 In the context of project management and validation, the systems and methods described may be used to confirm that users have performed required tasks. For example, on a construction site the sensor device 190 could be used to determine what time an electrician clocked in, which floor they spent most time on, an amount of motion and activity measured, how long they spent working in that location, and how that compares to what was planned for the day.); 
generate worker specific task data based on the comparison of the at least one task threshold parameter with the at least one worker specific task parameter (¶0160 The method then identifies (5030) in the signal a signal segment corresponding to one of several expected physical activities and compares (5040) that identified signal segment to expected signal segments for each of the expected physical activities. Once a particular physical activity is identified, the method may identify (5050) specific safety equipment or certifications as required for the physical activity and may confirm (5060) that the item of safety equipment or certification is present. ¶0112 While NIOSH and Marras ; and 
identify a change for future worker movement based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task (¶0184 Such an evaluation may be done in real-time by providing such feedback during a work shift. Alternatively, or in addition, the platform may provide (750) an end of day evaluation. Such an evaluation may, for example, demonstrate worsening posture over the course of the day indicating fatigue. In such a scenario, the platform may provide a recommendation (760) such as a scheduling change or a reorganization of tasks. For example, the platform may recommend lifting heavier objects earlier in a shift.); 
maintain a log of worker specific task data associated with a plurality of workers; determine aggregated worker performance data in a specific area based on the log of worker specific task data associated with the specific area; and determine whether the aggregated worker performance is impacted by at least one condition associated with the specific area (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment. ¶0174 feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).
Although not explicitly taught by Elhawary, Angell teaches in the analogous art of automatically generating labor standards from video data:
determine aggregated worker performance data in a specific area based on the log of worker specific task data associated with the specific area; and determine whether the aggregated worker performance is impacted by at least one condition associated with the specific area (¶¶0043-0044 In the illustrative example in FIG. 2, sensor 204 is configured to monitor worker 206 performing a sequence of motions. … Sensor 204 may also be configured to monitor facility environment 210. Facility environment 210 is the ambient conditions of facility 200. Thus, facility environment 210 may include, without limitation, temperature, humidity, level of lighting, level of ambient noise, or any other condition of facility 200 that may have an effect on the completion of tasks by worker 206. ¶0103 Analysis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automatically generating labor standards from video data of Angell with the system for monitoring safety and productivity of physical tasks of Elhawary for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Elhawary ¶0014 teaches that there is a need for a fully automatable system and method that can monitor physical activity of individual workers and evaluate safety and productivity both for individuals and for a workspace as a whole; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Elhawary Abstract teaches calculating risk metrics based on measurements extracted from the excerpted portions of the signals, and Angell Abstract teaches generating a set of recommendations for performing the task efficiently according to the labor standard; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Elhawary at least the above cited paragraphs, and Angell at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automatically generating labor standards from video data of Angell with the system for monitoring safety and productivity of physical tasks of Elhawary.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Elhawary teaches:
Claim 2. The system of claim 1, wherein the at least one processor causes the system to receive the worker specific sensor data from one or more of the following: an accelerometer, a gyroscope, a suspender system, a tensile sensor, a location sensor, and an infrared sensor (¶0017 In some embodiments, the measurement of the wearer include measurements of a user's back inferred from movement of the user's hip detected by a wearable device at the user's hip. In such an embodiment, the movement of the user's hip may be detected by an accelerometer, a gyroscope, and an altimeter.).

Elhawary teaches:
Claim 3. The system of claim 1, wherein the at least one processor causes the system to receive the worker specific sensor data from at least one sensor attached to or embedded in one or more of the following: a worker belt, a worker glove, a worker shoe, a worker apparel, a clip-on sensor device, a wearable safety device, and workplace equipment (¶0026 The confirming that an actual physical posture corresponds to a known physical posture may be by providing the user with a wearable device, monitoring a clip of the wearable device, and confirming closure of the clip. The closure of the clip may be registered with a magnetic field sensor.).

Elhawary teaches:
Claim 4. The system of claim 1, wherein identifying the task comprises identifying the task based on the at least one worker movement; and retrieving the at least one task threshold parameter comprises retrieving the at least one task parameter based on the identified at least one worker movement (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single segment corresponding to a rotated device. The method then identifies a known activity, such as a user walking, and initiates the calibration sequence. ¶0032 In some embodiments, the method identifies the presence of a piece of industrial activity, and selects the expected physical activities, as well as the required safety equipment, based on the piece of .

Elhawary teaches:
Claim 5. The system of claim 1, wherein the at least one processor causes the system to generate the worker specific task data including at least one of a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, and a safety alert based on the comparison (¶0175 In such an embodiment, a worker wearing the device, can access, through the device or through a related platform, an employee ranking or leaderboard which shows the rank of the worker for a specific metric compared to their peers. For example, a ranking of workers may be provided based on the number of high risk lifts they have performed over a given time period. By seeing their rank, a worker may be motivated to improve their performance, especially if combined with incentives, such as a gift card, points etc.).

Elhawary teaches:
Claim 6. The system of claim 1, wherein the at least one processor further causes the system to transmit the worker specific task data to one or more of the following: a worker device and a manager device (¶0058 In some embodiments, a single primary sensor device 190 may be used and it may communicate with various sensors or transmitters on different parts of the user's body, as shown in FIG. 4A, in an environment in which the user is working, as shown in FIG. 4B, or on equipment the user is using.  ¶0059 A server 310 may further be included in the warehouse 100 for receiving data from the wrist sensor 190a and the back sensor 190b and storing records of activity performed by workers 110, 140. In some embodiments, signals generated and transmitted by the sensors 190 are received and processed by the server 310.).

Elhawary teaches:
Claim 7. The system of claim 1, wherein the at least one processor further causes the system to receive the worker specific sensor data from workplace equipment, wherein the worker specific sensor data includes equipment specific sensor data associated with the workplace equipment that the worker is associated with or using (¶¶0152-0154 As another example, in such a system, multiple environmental sensors may be distributed throughout a work environment in order to monitor various environmental data, such as local humidity or temperature, or to detect danger, such as elevated gas levels. Accordingly, the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors… By maintaining the data from multiple environmental sensors acquired at various times by multiple users, the system may achieve high resolution data by receiving, for example, humidity data from humidity sensors distributed across a work environment when any of several users 4000 of the system described walks past such a sensor. This data may then be analyzed and monitored for changes. If, for example, a gas level or pressure level spikes, or data otherwise differs drastically from an expected data point, an alert may distributed to all users. Similarly, information from sensors in different locations may be monitored, and if adjacent environmental sensors show different environmental data, the sensors may be checked for either localized problems or sensor errors. ¶0160 Once a particular physical activity is identified, the method may identify (5050) specific safety equipment or certifications as required for the physical activity and may confirm (5060) that the item of safety equipment or certification is present. This may be implemented, for example, in the system shown in FIG. 4A by providing the safety equipment with a transmitter so that it can communicate with the wearable device 4010. In such an embodiment, the wearable device may confirm the presence of a signal from the safety equipment.). 

Elhawary teaches:
Claim 8. The system of claim 1, wherein the at least one processor further causes the system to: iteratively repeat:receiving worker specific sensor data at the at least one transceiver; identifying a task based on the received worker specific sensor data; retrieving at least one task threshold parameter associated with the identified task; generating at least one worker specific task parameter based on the received worker specific sensor data; comparing the at least one task threshold parameter with the at least one worker specific task parameter; and generating worker specific task data based on the comparison, wherein the worker specific task data includes one or more of the following: a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, a safety alert, worker safety data, worker accident data, worker performance data, and worker injury data; updating a worker performance log with the repeatedly generated worker specific task data; and generating predictive trends associated with the performance of the worker based on an analysis of the worker performance log (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment.¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. Cl.4 determining a conclusion time for the lifting activity and repeating the method to identify a plurality of lifting activities over an evaluation period. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).

Elhawary teaches:
Claim 9. The system of claim 1, wherein the at least one processor further causes the system to: define one or more safety thresholds for the at least one task based on the ergometric data; determine whether movement information related to the at least one worker movement exceeds the defined one or more safety thresholds; and generate a key performance indicator for the worker based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task and the one or more safety thresholds (¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual .

As per claims 16-20, the method tracks the system of claims 1, 3&6, 4, 5, 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3&6, 4, 5, 7 are applied to claims 16-20, respectively. Additional limitations not expressly stated in the referenced claims are as follows, however: 
Elhawary teaches from Claim 16:
identifying a location of a work environment … determining whether the worker specific task data exceeds a safety threshold; responsive to the worker specific task data exceeding the safety threshold, determining whether the identified location of the work environment is associated with other worker specific task data exceeding the safety threshold; responsive to the identified location of the work environment being associated with the other worker specific task data exceeding the safety threshold, labeling the identified location as potentially unsafe in a database (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment. ¶0152 As another example, in such a system, multiple environmental sensors may be distributed throughout a work environment in order to monitor various environmental data, such as local humidity or temperature, or to detect danger, such as elevated gas levels. Accordingly, the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors. ¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. Cl.4 determining a conclusion time for the lifting activity and repeating the method to identify a plurality of lifting activities over an evaluation period. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example). 

identifying a location of a work environment (¶0030 To gather event data, facility 200 includes sensor 204. Sensor 204 is a set of one or more sensors deployed at facility 200 for monitoring a location, an object, or a person. Sensor 204 may be located internally and/or externally to facility 200. For example, sensor 204 may be mounted on a wall, a ceiling, equipment, affixed to a worker, or placed on any other strategic location within facility 200 to document the completion of tasks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automatically generating labor standards from video data of Angell with the system for monitoring safety and productivity of physical tasks of Elhawary for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Elhawary ¶0014 teaches that there is a need for a fully automatable system and method that can monitor physical activity of individual workers and evaluate safety and productivity both for individuals and for a workspace as a whole; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Elhawary Abstract teaches calculating risk metrics based on measurements extracted from the excerpted portions of the signals, and Angell Abstract teaches generating a set of recommendations for performing the task efficiently according to the labor standard; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Elhawary at least the above cited paragraphs, and Angell at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automatically generating labor standards from video data of Angell with the system for monitoring safety and productivity of physical tasks of Elhawary.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).              


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KURTIS GILLS/Primary Examiner, Art Unit 3623